Broyles, C. J.
1. Under the facts of the case as disclosed by the record, the verdict in favor of the plaintiff was authorized by the evidence, and the two special grounds of the motion for a new trial show no cause for a reversal of the judgment.
2. The provisions of the act of August 21, 1922 (Ga. L. 1922, p. 114), declaring that growing crops shall be personalty, are not applicable to this case. See, in this connection, Schnedl v. Langford, 40 Ga. App. 190 (149 S. E. 102).

Judgment affirmed.


Luhe, J., concurs. Bloodworth, J., absent on account of Ulness.